Citation Nr: 1039020	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependents' Educational Assistance Program (Chapter 35) 
educational benefits in the amount of $820.80, to include the 
issue of the validity of the debt.


REPRESENTATION

appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel





INTRODUCTION

The appellant is the Veteran's daughter.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2005 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant requested a videoconference hearing, but 
subsequently failed to appear for the hearing scheduled for July 
2007.  The Veterans Law Judge (VLJ) of the Board who was 
scheduled to hear her case found she did not offer an adequate 
explanation or request to reschedule her hearing.  Therefore, her 
hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2010).


FINDINGS OF FACT

1.  The RO has not provided a full accounting of the reasons for 
assessing an $820.80 overpayment.  

2.  The appellant had been in receipt of Chapter 35 educational 
assistance benefit payments for her course of studies in the 
early 1990s at Fayetteville Technical Community College.  In 
September 1995, the RO received enrollment certification from 
Fayetteville Technical Community College for 12 hours at full-
time for the periods September 6, 1995 through November 22, 1995; 
November 30, 1995 through March 1, 1996; and March 8, 1996 
through May 24, 1996.  An award of Chapter 35 benefits was 
processed at the full-time rate for the periods cited at a 
monthly rate of $404 per month.  

3.  Psychiatric illness forced her reduction to three-quarter 
time status effective from September 6, 1995 to October 9, 1995; 
followed by her eventual withdrawal from all of her courses on 
October 9, 1995.  The school's VA certifying official promptly 
informed the RO of the changes by an official Notice of Change in 
Student's Status (VA Form 22-1999b), dated October 26, 1995.

4.  After receiving notification of the student's change in 
educational status, the VA continued to issue payments for 
educational benefits in December 1995, amounting to $579.33, 
which constitutes a substantial majority of the full $820.80 
overpayment in question.  Thus, the Board finds that a 
substantial majority of the $820.80 overpayment is due, at least 
in part, to VA's administrative error.

5.  The appellant states that she did not cash the checks 
resulting in the contested overpayment.  The U.S. Department of 
Treasury indicates the checks were too old to confirm if they 
were cashed, and the RO lacks any other proof that the appellant 
ever accepted the supposed overpayments of educational assistance 
benefits.

6.  In December 2005, the RO's Committee on Waivers and 
Compromises denied the appellant's request for a waiver of 
$820.80 debt principal.

7.  The appellant already has repaid this overpayment of $820.80 
debt principal, plus accrued interest and penalties.

8.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

9.  Recovery of the overpayment would be against the principles 
of equity and good conscience because it would, as likely as not, 
cause undue financial hardship and because VA's fault in the 
creation of that debt outweighs any proven degree of fault 
attributable to the appellant.


CONCLUSIONS OF LAW

1.  Since VA's administrative error is found to outweigh any 
proven fault on the part of the appellant, the overpayment of 
educational assistance benefits of $820.80 is invalid.  38 
U.S.C.A. § 3685 (West 2002); 38 C.F.R. §§ 1.962, 1.965, 1.911, 
21.7144 (2010).  

2.  Recovery of the overpayment of educational benefits in the 
calculated amount of $820.80 would also violate the principles of 
equity and good conscience; and the criteria for waiver of the 
recovery of the overpayment of VA education benefits in the 
calculated amount of $820.80, plus interest and penalties, have 
been met.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Moreover, the Board need not discuss whether there has 
been VCAA compliance because the claim is being granted, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless 
error).

II.  Analysis

According to the January 2007 Statement of the Case (SOC), the 
appellant was overpaid Chapter 35 educational benefits of 
$820.80.  The Board notes that the appellant already repaid her 
entire debt, amounting to $1,759.39, including principal plus 
interest.  This is confirmed by a copy of a check dated in May 
2006, which was received and deposited by the U.S. Department of 
the Treasury.  

The appellant had been in receipt of Chapter 35 educational 
assistance benefit payments for her course of studies in the 
early 1990s at Fayetteville Technical Community College.  In 
September 1995, the RO received enrollment certification from 
Fayetteville Technical Community College for 12 hours at full-
time for the periods September 6, 1995 through November 22, 1995; 
November 30, 1995 through March 1, 1996; and March 8, 1996 
through May 24, 1996.  An award of Chapter 35 benefits was 
processed at the full-time rate for the periods cited at a 
monthly rate of $404 per month.  

On October 26, 1995, the school's certifying official submitted a 
Notice of Change in Student Status Report, notifying the RO of 
the appellant's changed enrollment due to mental illness.  
Specifically, the certifying official informed the RO that the 
appellant's credit hours were reduced from 12 to 10 hours, 
effective from September 6, 1995 to October 9, 1995, constituting 
an adjustment from full-time status to three-quarter-time status.  
In the same notification, dated October 26, 1995, the certifying 
official further informed the RO that the appellant withdrew from 
all courses on October 9, 1995 due to that mental illness.

A physician's statement, dated October 26, 1995, from the 
Behavioral Medicine Center, stated that the appellant was under 
the physician's care for psychiatric illness, and furthermore, 
that her condition had affected her school performance.  
A previously submitted medical statement, dated in January 1995, 
by the Patient Service Coordinator, noted she was at that time 
hospitalized at a mental health institute.  And the appellant 
herself has clarified that she was hospitalized for a psychiatric 
disorder at that time and again in May 1995.  

Whenever VA finds that an overpayment of educational assistance 
benefits has been made to a Veteran, the amount of such 
overpayment shall constitute a liability of such Veteran to the 
United States and may be recovered in the same manner as any 
debt.  38 U.S.C.A. § 3685(a) and (c) (West 2002); 38 C.F.R. § 
21.7144 (2010).  VA is authorized to grant a waiver of recovery 
of indebtedness when collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2010).  

Before deciding whether a waiver is warranted, it must be 
determined whether the Veteran is contesting the lawfulness of 
the debt; that is to say, there must be some initial 
consideration of whether the debt is valid.  Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991).  See, too, VAOPGCPREC 
6-98 (July 24, 1998) (holding that when a Veteran challenges the 
validity of the debt and seeks waiver of the debt, the RO must 
first fully review the debt's validity and, if the office 
believes the debt to be valid, prepare a written decision fully 
justifying the validity of the debt before referring the waiver 
request to the Committee on Waivers and Compromises).  A debtor 
may dispute the amount or existence of a debt, which is a right 
that may be exercised separately from a request for waiver or at 
the same time.  
38 C.F.R. § 1.911(c)(1) (2010).  Resolution of the creation issue 
should precede consideration of the waiver issue.

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved sole 
administrative error in which the appellant neither had knowledge 
of nor should have been aware of the erroneous award.  Further, 
neither the appellant's actions nor failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. § 3.500(b)(1) (2010).

The appellant requested a waiver of indebtedness for the 
outstanding principal of $820.80.  The Committee on Waivers and 
Compromises then denied the waiver, and the appellant appealed to 
the Board.  The Committee's December 2005 denial cited that an 
overpayment of benefits resulted from the change from full-time 
status to part-time status, from September 6, 1995 through 
October 9, 1995.  But, since this only represents a partial 
adjustment to a period of approximately one month, at a monthly 
payment rate of $404.00, this does not account for the entire 
$820.00 overpayment.

Indeed, the VA's Debt Management Center calculates that it issued 
overpayments totaling $820.80.  Unfortunately, a full accounting 
of the specific dates of the overpayments is not associated with 
the claims file, leaving unclear the bases for the assignment of 
the $820.80 amount for the debt principle.

However, the January 2007 SOC does make note of the RO's request 
to the U.S. Department of the Treasury for tracing action on 
checks dated December 8, 1995 for $275.33, and also dated 
December 28, 1995 for $304.00.  So, apparently, the RO continued 
to issue payments for educational assistance benefits for next 
scheduled terms (i.e., from November 30, 1995 to March 1, 1996, 
and from March 8, 1996 to May 24, 1996), resulting in a total 
amount of $579.33, which constitutes a substantial majority of 
the full $820.00 overpayment in question.

As mentioned, in March 1998, the RO requested the U.S. Department 
of the Treasury to undertake tracing action on checks dated 
December 8, 1995 for $275.33, and also dated December 28, 1995 
for $304.00.  As of April 1998, the U.S. Treasury failed to 
respond to the RO's request for tracing whether the checks were 
cashed or deposited by the appellant.  Ultimately, in August 
2006, the U.S. Treasury verified no record of returned funds, but 
more importantly, also noted that the statute of limitations on 
check tracers is one year from the date of the check.  Therefore, 
there is no verification that the appellant did, in fact, cash or 
deposit the checks that were issued to her, in the supposed 
overpayment amount of $820.80.  There is nothing in the record to 
contradict the appellant's and her mother's allegations that she 
never cashed the checks.  Rather, she alleges that she promptly 
informed the VA certifying official, in-person, as to the 
incorrect issuance of the checks, but was advised merely to 
return or destroy the checks.  

Based on her statements, she is apparently questioning the 
validity of the debt inasmuch as she believes she timely notified 
appropriate VA officials of her withdrawal from school in October 
1995.  She maintains that on the advice of the VA campus 
officials, presumably the certifying officer, she never cashed 
the subsequent checks for VA educational benefits.  Consequently, 
the RO has failed to verify that the appellant actually accepted 
any monies from the US Treasury, on behalf of the VA.  

Moreover, the Board also finds that at least a portion of the 
overpayment to the appellant was, at least in part, the result of 
VA's administrative error.  38 C.F.R. § 1.965(a); see Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As mentioned, the RO 
continued to provide payments for educational assistance benefits 
even in December 1995, with two separate checks dated that month.  
This is quite peculiar, since the school's certifying official 
had earlier notified the RO of her withdrawal on October 9, 1995.  
Indeed, the certifying official submitted an official 
Notification of Change in Student Status (VA Form 22-1999b) as 
early as October 26, 1995, along with concurrent medical 
documentation of her then-ongoing psychiatric illness, which 
purportedly affected her school performance.  

This provided sufficient indication to the RO that she was no 
longer enrolled at this education institution, or that, at the 
least, further investigation of her enrollment status and her 
whereabouts was warranted.  Instead, however, the RO continued to 
provide payments into December 1995, although, the appellant 
contests that she ever accepted those payments.  For whatever 
reason, the RO delayed processing the termination of her 
educational assistance benefits.  The RO only formally 
acknowledged the termination in September 1997, after the 
school's certifying official again informed the RO that the 
student's last day of attendance at the college was on October 9, 
1995.  See August 1997 report of contact.  Thus, the RO continued 
to issue educational assistance benefit payments in December 1995 
that formed a substantial majority ($579.33) of the identified 
$820.80 overpayment, long after being duly notified in October 
1995 of the appellant's earlier withdrawal from classes.

Certainly then, the appellant should not be held responsible for 
the resulting overpayment of educational benefits since October 
1995, as the RO should have been aware of the change in 
educational status from the documentation submitted.  So the 
overpayment of educational assistance benefits since October 26, 
1995, of at least $579.33, is invalid.  The appellant is not 
responsible for the overpayment of her education training 
benefits after that date, due to the RO's administrative error 
and since there is also no indication that she actually accepted 
any educational assistance check issued subsequent to that date.  
And to the extent that the RO has failed to sufficiently account 
for the remainder of the overpayment, the Board finds the entire 
amount of the contested debt for overpayment of $820.80 to also 
be invalid.

Also, regardless of the validity of the debt, the Board also 
finds sufficient grounds to grant a waiver of recovery of 
indebtedness.  Again, VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2010).  The 
standard of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  

The law, however, precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any one 
of the following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.962(b).  "Bad faith" is defined in VA regulations 
as unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, if undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 C.F.R. 
§ 1.965(b).  Consequently, before determining whether equity and 
good conscience affords the appellant the right to a waiver, it 
first must be determined whether there was fraud, 
misrepresentation, or bad faith on her part in the creation of 
the debt.  See id.

Here, there is no finding or even suggestion the appellant 
committed fraud, misrepresented, or acted in bad faith in the 
creation of the debt in question.  
As explained by the appellant in various statements, she had been 
told by the VA certifying official at her college that the proper 
adjustments had been made.  The appellant also indicated that she 
never intended to cash or deposit the additional checks for 
educational assistance benefits that she received after her 
withdrawal from her school.  The appellant appeared to take all 
actions required to prevent overpayment of her educational 
benefits.  

When there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience. 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  
The phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) the 
fault of the debtor, (2) balancing of faults between the debtor 
and VA, (3) undue hardship (whether collection would deprive the 
debtor of basic necessities), (4) defeat of the purpose for which 
the benefits were intended, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to his 
or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six 
elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

Again, the first two "equity and good conscience" elements for 
consideration under 38 C.F.R. § 1.965(a) are the fault of the 
debtor, and balancing the fault of the debtor and VA.  There is 
no confirmation that the appellant cashed any checks that would 
have led to overpayment and she only withdrew from classes due to 
mental illness, so there is no demonstrated fault by the debtor.  
Also, soon after her unexpected withdrawal from classes in 
October 1995 due to mental illness, she asserts that she 
continued to communicate with the VA certifying official 
regarding the checks that were mistakenly mailed to her after 
withdrawal.  Also, the RO seemingly ignored notification from the 
certifying official, dated on October 26, 1995, to the effect 
that the appellant had withdrawn from classes and no longer 
needed educational assistance benefits.  These are findings of 
fault that weigh against VA.

Regarding the element of undue financial hardship, the appellant 
had submitted a March 2005 financial status report for 
consideration by the RO's Waiver Committee.  There is no 
indication that the appellant is currently employed, has earned 
the equivalent of a college degree, or can support herself in 
general.  She currently lives at home with her mother and has few 
assets.  Her only source of income is $376 per month from the 
federal Supplemental Security Income (SSI) program, which assists 
low-income elderly, blind and disabled persons.  
The appellant reported that her expenses include a $208 car 
payment, with additional smaller expenses for physician and 
prescription drug co-pays, car maintenance and her dog.  Although 
this information does not provide a complete picture of the 
appellant's financial status, there is at least some indication 
that repayment of the debt has likely caused undue financial 
hardship.  Her listed meager income barely covers her listed 
expenses, and leaves the appellant little over $100 cash per 
month to meet all basic necessities of food and clothing not 
covered by her mother.  Based on these considerations, the Board 
finds that collection of the overpayment of educational benefits 
in the calculated amount of $820.80 principal debt, let alone the 
additional hundreds of dollars of interest and penalties, would 
place an undue hardship on the appellant.  

Especially given her current modest circumstances, collection of 
the overpayment debt also defeats the purpose of providing 
financial assistance to the appellant for educational purposes.  
Further, in light of the relatively small amount of the debt 
principal, a waiver of the recovery of this overpayment would not 
result in unjust enrichment to the appellant and would not be 
unduly adverse to the Government.  Accordingly, it would also be 
against equity and good conscience for VA to recover the 
overpayment of educational benefits under the provisions of 
Chapter 35 (DEA benefits), Title 38, United States Code, in the 
amount of $820.80, plus accrued interest and penalty fees.  See 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

Resolving all reasonable doubt in the appellant's favor, the 
appellant's request for waiver of the overpayment of these 
educational benefits is also warranted.  
38 U.S.C.A. §§ 5107(b); 5302; 38 C.F.R. §§ 1.962, 1.963; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Since the overpayment of educational assistance benefits of 
$820.80 is considered invalid and alternatively subject to 
waiver, waiver of recovery of an overpayment of educational 
assistance benefits in the calculated amount of $820.80, plus all 
applicable accrued interest and penalty fees, is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


